DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Previous Indication of Allowable Claims
The indication of allowability of the subject matter for claims 1 – 8 and 12 - 14 is withdrawn.  After final consideration withdrawal of the subject matter previously indicated allowable are not now allowable in view of the newly cited references set out below.  
Drawings
The drawings were received on July 22, 2022.  These drawings are acceptable.
Response to Amendment
The amendment to claims 9, 10, 11 and new claim 15, submitted July 22, 2022 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 6, filed July 22, 2022, with respect to the objection to the specification have been fully considered and are persuasive in view of the Replacement sheet.  The objection to the specification has been withdrawn. 
Applicant’s arguments, see pages 6 - 7, filed July 22, 2022, with respect to the rejection of claims 9, 10 and 11 under 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendments.  The rejection of claims 9, 10 and 11 under 35 USC 112(b) has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 9 recites the limitation, “wherein the feed to the catalyst ratio is in the range of about 1:0.00005 to about 1:0.0005”.  It is not clear what the ratio is base off of.  Is it weight, moles, etc?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thirumalai Chemicals Ltd. (In201721024815) (Thirumalai) in view of Thirumalai Chemicals Ltd. (IN20192102868680 (filing date of 7/16/2019)) (Thirumalai (2)) and further in view of Koizumi et al. (US 7,820,856).
The rejected claims cover, inter alia, a process for production of malic acid, the process comprising: 
(a) obtaining a feed comprising one or more of crude maleic anhydride, pure
maleic anhydride, crude maleic acid, crude fumaric acid, pure maleic acid, pure fumaric
acid, vent gas scrubber solutions from production of maleic anhydride, and vent gas
scrubber solutions from production of phthalic anhydride;
(b) passing the feed in a tubular reactor assembly to obtain a first product
stream comprising unreacted feed and malic acid, wherein the feed is made to undergo
hydration reaction in the tubular reactor assembly for a first predetermined time period;
and
(c) causing further hydration of the first product stream in a stirred tank
reactor assembly for a second predetermined time period to obtain a final product stream comprising malic acid.
Dependent claims 2, 3, 4, 7, 8, 9, 10, 11, 12, 13, 14 and 15 further limit the process.  Dependent claim 5 further limits the tubular reactor assembly.  Dependent claim 6 further limits the stirred tank reactor assembly.
However, Thirumalai discloses an improved and cost-effective process for commercial production of Malic Acid from maleic anhydride with co-production of Fumaric Acid in a Titanium Tubular Reactor with reduced processing hours.  Further, Thirumalai relates to the process which is carried out in a titanium tubular Reactor as a batch tubular process or semi-continuous tubular process or a continuous tubular process. (pp. 3, ln 4 – 5)  The process for production of malic acid involves following steps: feeding a solution comprising maleic anhydride dissolved in water into a titanium reactor tube assembly, wherein the reactor tube assembly comprises a shell enclosing a set of parallel tubes and the solution is fed into the set of parallel tubes; maintaining the solution at a temperature of 180 - 190 °C, and allowing the solution to react for about 90 minutes in the reactor tube assembly to obtain a stoichiometric yield of malic acid and fumaric acid.  (pp. 5, para. 2) The batch process comprises draining the entire solution from the reactor tube assembly into a flash tank after 90 minutes, cooling, separating fumaric acid from malic acid, followed by purifying and concentrating the malic acid. (pp. 6, Example 1).
Thirumalai discloses that the Semi-continuous process comprises: draining part of the solution from the reactor tube assembly after 90 minutes into the flash tank and simultaneously adding equal quantity of the solution comprising maleic anhydride dissolved in water in the titanium reactor tube assembly and heating the mixture at the same temperature range for about 10-20 min; and ii) draining part of the solution of step (i), recirculating the feed, and performing the process repeatedly to obtain stoichiometric yields of malic acid and fumaric acid. (pp. 7 – 8, Example 3).
The continuous process comprises draining the solution from the reactor tube assembly into the flash tank at a constant rate and simultaneously adding an equal quantity of a solution comprising maleic anhydride dissolved in water in the titanium reactor tube assembly and repeating the process steps to obtain stoichiometric yields of malic acid and fumaric acids.  (pp. 7, Example 2).
The difference between Thirumalai and the instantly claimed invention is as follows: causing further hydration of the first product stream in a stirred tank reactor assembly for a second predetermined time period to obtain a final product stream comprising malic acid; the stirred tank reactor assembly comprises a plurality of stirred tank reactors connected in series or parallel or a combination of series and parallel connections; adding a catalyst to the feed prior to passing the feed through the tubular reactor assembly; the catalyst is selected from a group consisting of aluminum metal, borate salt of aluminum, and carbonate salt of aluminum; the feed to the catalyst ratio is in a range of about 1:0.00005 to about 1:0.0005; passing the feed through the tubular reactor assembly comprises passing the feed in a tubular reactor at a Reynold’s number from about 2900 to about 10000; and the feed is reacted at a temperature in a range of about 135-195 °C and a pressure of about 11-15 bar in the single stirred tank reactor or in each of the plurality of stirred tank reactor of the stirred tank reactor assembly.
However, with regard to causing further hydration of the first product stream in a stirred tank reactor assembly for a second predetermined time period to obtain a final product stream comprising malic acid, the Examiner turns to the teaching of Thirumalai (2).  The prior art of Thirumalai (2) discloses a method of producing malic acid with or without a catalyst.  In Thirumalai (2) crude products formed during production of maleic anhydride, phthalic anhydride, maleic acid, fumaric acid and the other similar compounds, and uncondensed vent gases recovered by dissolving water (scrubbed solution) can be used, in addition to the pure forms of these products as the raw material.  ( pp. 7, ln 27 – 31 & pp. 8, ln 30).  In Thirumalai (2) the feed undergoes hydration reaction in a tubular reactor or a continuous stirred tank reactor to produce malic acid.  (pp. 4, ln 18 – 20).  
All of the processing methods for producing malic acid from a feed a feed comprising one or more of crude maleic anhydride, pure maleic anhydride, crude maleic acid, crude fumaric acid, pure maleic acid, pure fumaric acid, vent gas scrubber solutions from production of maleic anhydride, and vent gas scrubber solutions from production of phthalic anhydride are taught in Thirumalai  and Thirumalai (2).  Further, all of the reactor types for carrying out a hydration reaction to produce malic acid from crude and pure raw material were known.  The only difference is the combination of the “old elements” into a single processing method by combining a stirred tank reactor along with the tubular reactors in the hydration reaction process to improve the reaction process and make the reaction process more cost effective.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to include a stirred tank reactor as taught by Thirumalai (2) as a reactor along with tubular reactors  of Thirumalai since the reaction conditions, temperature and pressure, in both types of reactors do not differ based on Thirumalai (2).  Further, motivation for the addition of a stirred tank reactor is found in the teaching of Koizumi where it is disclosed that when bring an acid anhydride into contact with water, any one of a batch method, semi-batch method and a continuous method can be conducted in tubular reactor and a stirred tank reactor.  (col. 9, ln 37 – 43).  
Therefore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the instantly claimed invention.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (U.S. 2007).
Regarding a plurality of stirred tank reactors connected in series or parallel or a combination of series and parallel connections the Examiner turns to the teaching of Thirumalai (2).  In this prior art it is mentioned that the reactor system can be comprised of a number of tubular reactor sub-systems.  (pp. 30, ln 5 – 6).  As such, since Thirumalai (2) teaches the possibility of multiple tubular reactors, it would be well within the teachings of Thirumalai (2), which teaches the use of stirred tank reactors, that multiple stirred tank reactors could be used for a continuous process.  Thus, this limitation is deemed to be obvious in view of the teaching of Thirumalai (2).    
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. 
Regarding adding a catalyst to the feed prior to passing the feed through the tubular reactor assembly; and the catalyst is selected from a group consisting of aluminum metal, borate salt of aluminum, and carbonate salt of aluminum, the Examiner turns to the teaching of Thirumalai (2).  The prior art of Thirumalai (2) discloses that the feed may be reacted in the presence of a catalyst. (pp. 4, para. [0010]).  Further teaching that the catalyst can be a group consisting of aluminum metal, borate salt of aluminum and carbonate salt of aluminum.  (pp. 4, para. [0010]).  As such, these features are obvious in view of the teaching of Thirumalai (2).   
Regarding the feed to the catalyst ratio is in a range of about 1:0.00005 to about 1:0.0005, the Examiner turns to the teaching of Thirumalai (2).  The prior art teaches the feed to catalyst ratio in a range of about 1:0.00005 to about 1:0.0005.  (pp. 4, para. [0013]).  As such, these features are obvious in view of the teaching of Thirumalai (2).   
With regard to passing the feed through the tubular reactor assembly comprises passing the feed in a tubular reactor at a Reynold’s number from about 2900 to about 10000, the Examiner turns to the teaching of Thirumalai (2).  The prior art teaches that the feed undergoes hydration reaction by passing the feed in the tubular reactor at Reynold’s number from about 2900 to about 10000.  (pp. 5, para. [0018]).  As such, these features are obvious in view of the teaching of Thirumalai (2).   
With regard to the feed being reacted at a temperature in a range of about 135-195 °C and a pressure of about 11-15 bar in the single stirred tank reactor or in each of the plurality of stirred tank reactor of the stirred tank reactor assembly, the Examiner turns to the teaching of Thirumalai (2).  In the prior art of Thirumalai, the hydration reaction is conducted in a stirred tank reactor with or without a catalyst.  The reaction temperature is 185°C, the reaction pressure is 12 bar.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  As such, these features are obvious in view of the teaching of Thirumalai (2).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622